BOND, J.
(dissenting) — I dissent from the views expressed by the learned Commissioner in the opinion adopted in the above case in Division Number One.
The learned Commissioner holds in that case that the sale, under execution, of land subject to a homestead, is wholly void. To this I cannot agree. That it was void as to the homestead, nobody doubts; but that it was void as to the remainder interest in the lands, beginning after the cessation of the homestead, cannot, in my opinion, be sustained in reason under the terms of the applicatory statute. I think the ruling should have been that as to the homestead itself and the entire interests arising therefrom, the sale was a nullity; but as to the remainder estate, after the lapse of all homestead rights, the sale carried the title and subjected it to the payment of the debt upon which the execution and sale was had.
My reasons are set forth in extenso in my dissenting opinion in the - case of Armor v. Lewis, 252 Mo. l. c. 584, et seq. I think the contrary view was incorrectly ruled by Court in Banc in the principal opinion in that case. Subsequently two members of Division One háve held the argument in the dissenting opinion to be sound (Fields v. Jacobi, 181 S. W. l. c. 69), where, upon the presentation of a similar point, Blair and Bond, JJ., concurred for the reasons stated in the dissenting opinion in Armor v. Lewis. In view of that action I *551dissented from tlie ruling recommended by the Commissioner in the present case, in order that the matter might be re-examined by the Conrt in Bane.-